Title: To Thomas Jefferson from Bate Dyke, 12 May 1801
From: Dyke, Bate
To: Jefferson, Thomas


               
                  Sir
                  New York May 12 1801
               
               Pardon the Intrusion of an Emigrant from England in Ship Mary from Bristol (first time of my being at Sea) I Was Sitting Across the Helm the Ship Labouring With A Contrary Wind An Idea Imediately Struk mee With A Plan to Steer A Ship Against the Winds Eye (O that I may Steer my Course through Life in thoughts Words & Actions his the Ardent Desire of A Sinfull Mortal in the Midst of Strangers) Sir if this his Deserving of Your Notice I Am Personaly Y[ours to] Command
               
                  
                     Bate Dyke
                  
               
               
                  At Allexander Kemptons No. 105: Maiden Lane
                  PS Landed here on Lords Day Last
               
            